     Case 3:20-cv-02406-GPC-BLM Document 4 Filed 01/04/21 PageID.37 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   EVGENI BASKIN,                                 Case No.: 3:20-cv-02406-GPC-BLM
11                                 Plaintiff,
                                                    ORDER GRANTING JOINT
12   v.                                             MOTION AND STIPULATION
                                                    EXTENDING TIME FOR
13   EXPERIAN INFORMATION
                                                    DEFENDANT AMERICAN
     SOLUTIONS, INC., TRANSUNION,
14                                                  EXPRESS COMPANY TO RESPOND
     LLC, AMERICAN EXPRESS
                                                    TO COMPLAINT PURSUANT TO
15   COMPANY, NISSAN MOTOR
                                                    CIVIL LOCAL RULE 12.1
     ACCEPTANCE CORPORATION,
16
                                Defendants.
17
18   \\\
19   \\\
20   \\\
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27
                                                1
28                                                                     3:20-cv-02406-GPC-BLM
     Case 3:20-cv-02406-GPC-BLM Document 4 Filed 01/04/21 PageID.38 Page 2 of 2




 1         The Court, having considered the Joint Motion and Stipulation Extending Time for
 2   Defendant American Express Company to Respond to Complaint Pursuant to Civil Local
 3   Rule 12.1, finds that there is good cause to grant the motion.
 4         IT IS HEREBY ORDERED that American Express’s deadline to respond to the
 5   Complaint, by answer, motion, or otherwise, is extended from January 4, 2021, to and
 6   including March 4, 2021.
 7         IT IS SO ORDERED.
 8   Dated: January 4, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  1
28                                                                        3:20-cv-02406-GPC-BLM
